 1                                                             JS-6
 2

 3

 4

 5

 6

 7

 8

 9

10

11
                             UNITED STATES DISTRICT COURT
12
                           CENTRAL DISTRICT OF CALIFORNIA
13
     SEAN HUNT, an Individual,                CASE NO. 2:18-cv-08076-CJC-AFM
14
                    Plaintiff,                ORDER GRANTING JOINT
15                                            STIPULATION FOR DISMISSAL
              vs.                             OF ENTIRE ACTION WITH
16                                            PREJUDICE
17 HARRIS CORPORATION, a Delaware
     Corporation, and DOES 1 through 10,
18 inclusive,

19                  Defendants.
20

21

22

23

24

25

26

27

28
     120699415.1
          ORDER GRANTING STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
 1                                          ORDER
 2

 3            The Court has reviewed the Joint Stipulation for Dismissal of Entire Action
 4 with Prejudice (the “Stipulation”) filed by Plaintiff Sean Hunt (“Plaintiff”) and

 5 Defendant Harris Corporation (“Defendant”) (collectively, the “Parties”).

 6

 7            IT IS HEREBY ORDERED that Plaintiff’s Complaint in the above-referenced
 8 action is dismissed with prejudice pursuant to Federal Rule of Civil Procedure

 9 41(a)(1)(A)(ii). Pursuant to the Parties’ Stipulation, each party shall bear their own

10 respective attorneys’ fees and costs incurred in this action.

11

12

13            IT IS SO ORDERED.
14

15
     Dated: November 15, 2019               __________________________________
                                            HONORABLE CORMAC J. CARNEY
16                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
     120699415.1                               1
          ORDER GRANTING STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
